Robert H. Dudley, Justice, dissenting. I dissent. In Hilburn v. First State Bank of Springdale, 259 Ark. 569, 535 S.W.2d 810 (1976), this Court set out the jurisdiction of probate courts as follows: The probate court is a court of special and limited jurisdiction, even though it is a court of superior and general jurisdiction within those limits. Huff v. Hot Springs Savings, Trust & Guaranty Co., 185 Ark. 20, 45 S.W.2d 508; Branch v. Veteran’s Administration, 189 Ark. 662, 74 S.W.2d 800; Lewis v. Rutherford, 71 Ark. 218, 72 S.W. 373. It has only such jurisdiction and powers as are expressly conferred by statute or the constitution, or necessarily incident thereto. Huff v. Hot Springs Savings, Trust & Guaranty Co., supra; Moss v. Moose, 184 Ark. 798, 44 S.W.2d 825; Smith v. Walker, 187 Ark. 161, 58 S.W.2d 946; Lewis v. Rutherford, supra. A probate court is without jurisdiction to grant equitable relief, even though it may apply equitable doctrines in probate matters properly brought before it. Jones v. Graham, 36 Ark. 383. See also, Merrell v. Smith, 226 Ark. 1016, 295 S.W.2d 624; Bonner v. Sledd, 158 Ark. 47, 249 S.W. 556; Arkansas Valley Trust Co. v. Young, 128 Ark. 42, 195 S.W. 36. The constitution vested in the probate courts exclusive original jurisdiction “in matters relative to the probate of wills, the estates of deceased persons, executors, administrators, guardians, and persons of unsound mind and their estates, as is now vested in courts of probate, or may be hereafter prescribed by law. The judge of the probate court shall try all issues of the law and of facts arising in causes or proceedings within the jurisdiction of said court, and therein pending.” Art. 7, § 34, as amended by Amendment 24, § 1. Ark. Stat. Ann., Const. (1947). The statutory jurisdiction of the court is stated by Ark. Stat. Ann. § 62-2004 (b) (Repl. 1971), viz: Jurisdiction. The Probate Court shall have jurisdiction of the administration, settlement and distribution of the estates of decedents, the probate of wills, the persons and estates of minors, persons of unsound mind and their estates, the determination of heirship, adoption, and (concurrent with j urisdiction of other courts) j urisdiction to restore lost wills and for the construction of wills when incident to the administration of an estate; and all such other matters as are now or may hereafter be by law provided. The judge of the Probate Court shall try all issues of law and of fact arising in causes or proceedings within the jurisdiction of said court and therein pending. The court shall have the same powers to execute its jurisdiction and to carry out its orders and judgments, including the award of costs, as now exist in courts of general jurisdiction; and the same presumptions shall exist as to the validity of its orders and judgments as of the orders and judgments of courts of general jurisdiction. Id. at 572-73, 535 S.W.2d at 812. Today, the probate court still has only such powers as are conferred by statute or the constitution. In this case Lloyd White, the intervenor and appellee, has not claimed by any type of pleading an equitable or legal property right in or interest in or claim against the ward’s property. He is a “third person,” a stranger to the estate. See Ellsworth v. Cornes, 204 Ark. 756, 165 S.W.2d 57 (1942) [fully explained in Snow v. Martensen, 255 Ark. 1049, 505 S.W.2d 20 (1974)]; Ark. Stat. Ann. § 62-2003 (k) (Repl. 1971) [made applicable to guardianship proceedings by Ark. Stat. Ann. § 57-603 (Repl. 1971)]. He has no standing to sue in probate court. The majority opinion disclaims the issue by stating: “White was permitted to intervene in the proceedings and no appeal has been taken from that order.” Perhaps standing is not the most significant issue in this case, but it was raised below and the order allowing the intervention could not have been appealed before now. Rules of Appellate Procedure, Rule 2 (a) 4, Ark. Stat. Ann. Vol. 3A (Repl. 1979). I would decide the issue of standing. Of real significance is the fact that the intervenor below, appellee here, stated no cause of action against John Ratterree over which probate court has jurisdiction. The guardian of the estate asks nothing. No interested person seeks relief. The appellee’s pleading is essentially an objection to both the inventory and the accounting filed by the guardian of the estate, the City National Bank of Fort Smith. The guardian of the person does not file the inventory and the accounting. Ark. Stat. Ann. §§ 57-623 and 57-624. Therefore, there is no probate cause of action stated against John Ratterree either as an individual or in his capacity as guardian of the person. There is no affidavit or other pleading stating that John Ratterree has possession of any property belonging to the ward. The third party simply wants to delve into the joint tax returns of the ward and the guardian of her person, John Ratterree. Yet, the probate court, without statutory authority, entered an order for the production of the joint tax returns of the ward and her husband, John Ratterree, so they might be examined by the court and by appellee. The decedent’s estate statute authorizing discovery of assets, Ark. Stat. Ann. § 62-2409 (Repl. 1979) is made applicable to guardianship proceedings by operation of Ark. Stat. Ann. § 57-603 (Repl. 1971). It provides: Discovery of assets. — If a personal representative or other person interested in the estate shall file with the court an affidavit stating that the affiant has good cause to believe that any person named in the affidavit has knowledge concerning or possession of any property, whether real or personal, or any records, papers or documents belonging to the decedent, or affecting his title to or rights in any property, the court shall have the power to cause such person to appear before the same court and be examined on oath for the discovery of the same. Any person failing to appear when ordered, or refusing to answer proper questions, shall be adjudged guilty of contempt of court and punished accordingly. There simply was no affidavit or pleading which gave jurisdiction to order discovery of assets against John Ratterree. Even if some valid pleading against John Ratterree had been filed, the probate court, under the statute quoted above, can only cause him to appear before the court and be examined under oath for the discovery of assets. The probate court simply has no statutory or constitutional authority to order an individual to deliver his and the ward’s joint tax returns for a third party’s perusal. Since the probate court did not have jurisdiction to order delivery of the joint tax returns for examination by a third party who has no standing I would hold that part of the order is void and should be quashed. See Huff v. Hot Springs Savings, Trust & Guaranty Co., 185 Ark. 20, 45 S.W.2d 508 (1932).